The case was — Jack was a slave to Ivers, and enlisted into the continental army with his master’s consent — served dur*93ing tlie war, and was discliarged. Ivers claimed liim as bis servant; Jack fled from bim to the eastward, Ivers pursued bim, and took him and brought bim to New Haven on bis return to New York, where be belonged, and for safe-keeping while be stayed at New Haven, lie got the gaoler to commit Jack to prison; and upon Jack’s application to tlie court, complaining of bis being unlawfully and unjustly holden in prison, the court issued a habeas corpus, to bring Jack before the court; also ordering tlie gaoler to certify wherefore be held Jack in prison; which being done, Ivers was cited before the court; and upon a summary bearing, Jack was discharged from bis imprisonment, upon the ground that lie was a freeman, absolutely manumitted from bis master by enlisting and serving in the army as aforesaid.